DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 5-7 and 11-13 are objected to because of the following informalities:
In each of claims 5 and 11, line 2, --a-- is missing before “distal end”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support or sufficient support for the structural configuration set forth in the subject claims. Specifically, the appears to be no support for a retaining formation as set forth in claims 4 and 11, including one comprising a button, in combination with the boss having a hollow portion as set forth in claims 5 and 12 (line 3 of each), or for a threaded free/second end of the carrier mating with a threaded interior of the boss, or for the boss having a plurality of threaded interior walls, as set forth in claims 6 and 13. Rather, the retaining formation, comprising a button 20, refers to the embodiment of Figures 1-4, wherein there is nothing in the disclosure that describes how the boss 22 is connected to the shaft 12.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3, the recitation “a shaft” is vague and indefinite as to what disclosed structure it refers, particularly with respect to the recitation “elongated carrier” in view of the description in the specification such as “an elongate carrier in the form of a rod or shaft 12” on page 9, line 30 which describes them as being the same disclosed structure; in line 8, the recitation “a lower edge” is vague and indefinite as to what is being set forth, and it seems that “lower” should be changed --proximal--.
In claim 4, line 2, the recitation “being configured to be rotatably attached” is vague and indefinite as to what structure is being set forth, particularly as to whether or not carrier or guide wheel are rotatably attached, and thus structural cooperation is not positively set forth for the described relationship; in line 4, the recitation “a proximal end of said free end” is vague and indefinite as to what is being set forth, particularly as to how one end can have another end when there is only one such end disclosed (e.g., 12.2).
In claim 7, line 1, the recitation “a recessed seat” is vague and indefinite as to what is being set forth, particularly as to whether the seat is recessed or whether the seat has a recess therein; in lines 2-3, the recitation “sized and shaped to receive … and to retain” is vague and indefinite as to whether the seat is receives and retains the button, and thus structural cooperation is not positively set forth for the described relationship.
In claim 8, line 4, the recitation “a shaft” is vague and indefinite as to what disclosed structure it refers, particularly with respect to the recitation “elongated carrier” in view of the description in the specification such as “an elongate carrier in the form of a rod or shaft 12” on page 9, line 30 which describes them as being the same disclosed structure; in line 7, the recitation “a lower edge” is vague and indefinite as to what is being set forth, and it seems that “lower” should be changed --proximal--.
In claim 10, lines 3-4, the recitation “being configured to be rotatably attached” is vague and indefinite as to what structure is being set forth, particularly as to whether or not carrier or guide wheel are rotatably attached, and thus structural cooperation is not positively set forth for the described relationship; in line 4, the recitation “a proximal end of said second end” is vague and indefinite as to what is being set forth, particularly as to how one end can have another end when there is only one such end disclosed (e.g., 12.2).
In claim 13, line 1, the recitation “a recessed seat” is vague and indefinite as to what is being set forth, particularly as to whether the seat is recessed or whether the seat has a recess therein; in lines 2-3, the recitation “sized and shaped to receive … and to retain” is vague and indefinite as to whether the seat is receives and retains the button, and thus structural cooperation is not positively set forth for the described relationship.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gracin et al., pn 3,717,056 in view of Official notice as evidenced by Phillips, pn 4,307,512, Hashimoto et al., pn 6,048,142, Lee, U. S. Pub. No. 2003/0221527, and further evidenced by Wissman, pn 2,728,288, Dunlap, pn 3,469,611, and Hatcher et al., U. S. Pub. No. 2012/0000333.
Regarding claims 1 and 3, Gracin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
(i)    an elongate carrier (e.g., 22) having a shaft (e.g., 22), said shaft having a longitudinal axis, an attaching formation (e.g., 26) defined at a tool end (e.g., at 24, 26) of the elongate carrier for being received in a gripping element of a power tool (e.g., not positively claimed, but shown at 16), and said elongate carrier having a free end (e.g., at 30);
(ii)    a guide wheel (e.g., 38) being rotatably attached to the free end of the carrier such that the guide wheel may rotated freely relative to said shaft and such that said shaft does not extend past a lower edge of said guide wheel (e.g., as shown in the figures, the end 30 of shaft 22 abuts a top surface of 38 and thus does not extend through 38), said guide wheel having an axis of rotation that is co-axial with the longitudinal axis of the shaft of the elongate carrier (e.g., as shown in Figs. 2 and 3), said guide wheel having a bearing surface (e.g., 48) extending parallel to the longitudinal axis of said shaft, the bearing surface of the guide wheel for bearing against an inner surface of the pipe and for extending parallel to a longitudinal axis of the pipe, in use when cutting the pipe; and
(iii)    a cutting disc (e.g., 34) fixedly attached to the carrier, the cutting disc having a peripheral cutting edge (e.g., 36), and the cutting disc being located intermediate the guide wheel and the tool end (e.g., as shown in Fig. 2), and the guide wheel having a diameter that is less than a diameter of the cutting disc (e.g., as shown in Figs. 2 and 3), such that a peripheral space that is defined between the cutting edge of the cutting disc and the bearing surface serves as a depth gauge and facilitates cutting the pipe to the required depth, the cutting disc for cutting into the pipe to a depth where the bearing surface of the guide wheel bears against the inner surface of the pipe, and where the guide wheel rotates along the inner surface of the pipe as the cut is extended around the full circumference of the pipe;
wherein an axial distance between the cutting disc and the guide wheel is 0.5 mm-5.0 mm.;
[claim 3] wherein said axial distance between the cutting disc and the guide wheel is 0.5 mm-1.0 mm;
[claim 4] further comprising a retaining formation mounted to said free end of said carrier and being configured to rotatably attach said guide wheel to said free end of said carrier, said retaining formation comprising a button mounted at a proximal end of said free end of said carrier, said button having a first diameter that is larger than a second diameter of said shaft.

Thus, Gracin lacks:
(a)	the guide wheel being rotatably attached as follows:
[from claim 1] a guide wheel being rotatably attached to the free end of the carrier such that guide wheel may rotated freely relative to said shaft;
where the guide wheel rotates along the inner surface of the pipe as the cut is extended around the full circumference of the pipe; and
	(b)	the specific axial distance as follows:
[from claim 1] wherein an axial distance between the cutting disc and the guide wheel is 0.5 mm-5.0 mm;
[claim 3] wherein said axial distance between the cutting disc and the guide wheel is 0.5 mm-1.0 mm; and
	(c)	the specific relationship between the button and the shaft as follows:
[from claim 4] said button having a first diameter that is larger than a second diameter of said shaft.
Regarding (a), the Examiner takes Official notice that such rotatable guide wheels are old and well known in the art and provide various well known benefits including providing a rotatable guide surface that rides along the surface of a workpiece rather than sliding along the workpiece surface providing a smoother movement that better adheres to the workpiece surface and thus provides an enhanced guiding function. As evidence in support of the taking of Official notice, Phillips (e.g., see 30 in Fig. 2), Hashimoto (e.g., see 3A in Fig. 1), and Lee (e.g., see 6 in Fig. 4) all teach that it is known in the art of cutting along curved surfaces, particularly along the inner curved surface of a tube or pipe as taught by Phillips and Lee, to provide a guide wheel that is rotatably attached for various well known benefits including reducing friction as the guide wheel moves along the surface. Thus, one having ordinary skill in the art would readily understand and consider it obvious to provide such a rotary guide wheel on the apparatus of Gracin to provide such a benefit. Additionally, given the configuration of the guide wheel of Gracin and its attachment to the elongate member, Wissman (e.g., see 44 in Fig. 4), Dunlap (e.g., see 34 in Fig. 2), and Hatcher (e.g., see 40 in Fig. 5) teach well known ways to attach such a rotary guide wheel using the fastener configuration for mounting the guide wheel used in Gracin. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a rotatable guide wheel on the apparatus of Gracin to gain the well-known benefits including those described above.
Regarding (b), it is respectfully submitted that Gracin does not disclose the specific axial distance between the cutting disc and the guide wheel. However, it would have been obvious to one having ordinary skill in the art to provide an axial distance between the cutting disc and the guide wheel in the recited ranges since applicant has not disclosed that having the specific axial distance solves any stated problem or is for any particular purpose and it appears that the tool would perform equally well with the axial spacing at substantially any such distance, particularly within the general conditions disclosed therein. Further, without knowing the scale of Gracin, it appears that to provide the recited range would require a modification of Gracin of reducing the subject axial spacing by simply changing the washer 40 to a thinner washer. In any case, it is respectfully submitted that one having ordinary skill in the art would readily appreciate and consider it obvious that replacing the washer 40 with a washer that results in an axial spacing within the recited range would provide substantially the same operation in substantially the same manner and would provide substantially the same results, and therefore would have been an obvious modification to one having ordinary skill in the art.
Regarding (c), it is respectfully submitted that the diameter of the head of fastener 42 is largely irrelevant so long as its large enough to provide the required support and small enough that it does not extend past the diameter of the guide wheel 38. Thus, providing a fastener with a head that has a diameter such that it extends outside of the shaft diameter but remains sufficiently less than the diameter of the guide wheel 38 so as to not cause interference issues would clearly be an acceptable configuration to one having ordinary skill in the art. Thus, given the subject matter as claimed, it is respectfully submitted that it would have been an obvious matter of design choice to modify the fastener configuration such that the diameter of the head portion thereof is larger than the shaft diameter since it appears that the tool would perform equally well with the fastener head diameter being larger or smaller than the shaft diameter of Gracin.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gracin et al., pn 3,717,056 in view of:
(a)	Official notice as evidenced by Lee, U. S. Pub. No. 2003/0221527; and
(b)	Official notice as evidenced by Phillips, pn 4,307,512, Hashimoto et al., pn 6,048,142, Lee, U. S. Pub. No. 2003/0221527, and further evidenced by Wissman, pn 2,728,288, Dunlap, pn 3,469,611, and Hatcher et al., U. S. Pub. No. 2012/0000333.
Gracin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention on or with which every step of the claimed method is performed (except for the limitations shown in italics and grayed-out) including:
a method of use of a cutting device (e.g., see below) to cut off pipe sections of a pipe (e.g., 8) that extends from a floor (e.g., 6), from an inside of the pipe, which includes the following steps:
(a)	attaching a first end (e.g., at 24, 26) of a rotatable elongate carrier (e.g., 22) to a power tool (e.g., 16), said having a shaft (e.g., 22) and a longitudinal axis extending through a length of the shaft, a guide wheel (e.g., 38) being rotatably attached to the carrier at a second end (e.g., at 30) of the carrier such that guide wheel may rotated freely relative to said shaft and such that said shaft does not extend past a lower edge of said guide wheel (e.g., as shown in the figures, the end 30 of shaft 22 abuts a top surface of 38 and thus does not extend through 38), and a cutting disc (e.g., 34) being fastened to the rotatable carrier intermediate the guide wheel and the first end (e.g., as shown in Fig. 2), the cutting disc having a peripheral cutting edge (e.g., 36), wherein said cutting disc also has a greater transverse dimension than the guide wheel (e.g., as shown in Figs. 2 and 3) and is located closely adjacent to the guide wheel so as to form a peripheral space between a bearing surface of the guide wheel and the peripheral cutting edge of the cutting disc (e.g., see Fig. 2), wherein an axial distance between the cutting disc and the guide wheel is 0.5mm-5.0mm;
(b)	inserting the rotatable carrier, the guide wheel and the cutting disc into the pipe with the carrier attached to the power tool so that the cutting disc is below the floor (e.g., as shown in Fig. 2);
(c)	operating the power tool to cause rotation of the rotatable carrier and the cutting disc to cut the pipe from the inside of the pipe and below the floor (e.g., as disclosed);
(d)	placing said peripheral cutting edge of the cutting disc against an inner surface of the sidewall of the pipe to make a cut in the pipe to a depth where the bearing surface of the guide wheel bears against the inner surface of the pipe with the bearing surface of the guide wheel being parallel to a longitudinal axis of the pipe (e.g., as shown in dashed lines in Fig. 2);
(e)	moving the rotatable carrier, the guide wheel and the cutting disc around the longitudinal axis of the pipe to extend the cut around the full circumference of the pipe with the guide wheel rotating along the inner surface of the pipe (e.g., see col. 1, lines 47-57; col. 3, lines 15-19); and
(f)	restraining the cutting device with the guide wheel when the cut has been completed by maintaining the bearing surface of the guide wheel against the inner surface of a non-detached portion of said pipe (e.g., see col. 1, lines 47-56; col. 2, lines 49-54).--;
[claim 9] wherein said axial distance between the cutting disc and the guide wheel is 0.5 mm-1.0 mm;
[claim 10] wherein said cutting device further comprises a retaining formation (e.g., 42) mounted to said second end of said carrier and being configured to rotatably attach said guide wheel to said second end of said carrier, said retaining formation comprising a button (e.g., the head of 42) mounted at a proximal end of said second end of said carrier, said button having a first diameter that is larger than a second diameter of said shaft.
Thus, Gracin lacks:
(a)	the particular location/position of the workpiece wherein it is embedded rather than extending from the floor as follows:
[from claim 24] to cut off pipe sections of a pipe that extends from a floor;
(b)	the guide wheel being rotatably attached to the elongate carrier as follows:
[from claim 24] a guide wheel being rotatably attached to the carrier at a second end of the carrier such that guide wheel may rotated freely relative to said shaft;
	(c)	the specific axial distance as follows:
[from claim 8] wherein an axial distance between the cutting disc and the guide wheel is 0.5mm-5.0mm;
[claim 9] wherein said axial distance between the cutting disc and the guide wheel is 0.5 mm-1.0 mm; and
	(d)	the specific relationship between the button and the shaft as follows:
[from claim 10] said button having a first diameter that is larger than a second diameter of said shaft.
Regarding (a), it is old and well known in the art of cutting pipes to cut pipes that are embedded in a floor or other such surface and as well as pipes that extend from the floor or other such surface using the same tool for various well known benefits including efficiency of operation (i.e., the operator does not have to have his/her work interrupted to locate and prepare one or more additional tools to operate on the different pipe configurations).
In the alternative, the Examiner takes Official notice that it is old and well known in the art to provide a configuration for cutting pipes that extend from the floor or other such surface. As evidence in support of the taking of Official notice, Lee (e.g., see 3 in Figs. 4 and 5) teaches a configuration for mounting the tool on the upper end of such a pipe so that a pipe extending from the floor or other such surface (e.g., see 11 in Fig. 1) can be reliably supported for cutting the pipe. Therefore, it would have been obvious to one having ordinary skill in the art to both use the apparatus disclosed by Gracin to cut both pipe configurations (e.g., by placing structure 52 on the upper end of such a pipe that extends from the floor or other such surface) or, alternatively, to modify the support (e.g., 52 of Gracin) in the manner taught by Lee (e.g., see 3 in Fig. 4) to reliably support the apparatus of Gracin for cutting such a pipe that extends from the floor or other such surface.
Regarding (b), the Examiner takes Official notice that such rotatable guide wheels are old and well known in the art and provide various well known benefits including providing a rotatable guide surface that rides along the surface of a workpiece rather than sliding along the workpiece surface providing a smoother movement that better adheres to the workpiece surface and thus provides an enhanced guiding function. As evidence in support of the taking of Official notice, Phillips (e.g., see 30 in Fig. 2), Hashimoto (e.g., see 3A in Fig. 1), and Lee (e.g., see 6 in Fig. 4) all teach that it is known in the art of cutting along curved surfaces, particularly along the inner curved surface of a tube or pipe as taught by Phillips and Lee, to provide a guide wheel that is rotatably attached for various well known benefits including reducing friction as the guide wheel moves along the surface. Thus, one having ordinary skill in the art would readily understand and consider it obvious to provide such a rotary guide wheel on the apparatus of Gracin to provide such a benefit. Additionally, given the configuration of the guide wheel of Gracin and its attachment to the elongate member, Wissman (e.g., see 44 in Fig. 4), Dunlap (e.g., see 34 in Fig. 2), and Hatcher (e.g., see 40 in Fig. 5) teach well known ways to attach such a rotary guide wheel using the fastener configuration for mounting the guide wheel used in Gracin. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a rotatable guide wheel on the apparatus of Gracin to gain the well-known benefits including those described above.
Regarding (c), it is respectfully submitted that Gracin does not disclose the specific axial distance between the cutting disc and the guide wheel. However, it would have been obvious to one having ordinary skill in the art to provide an axial distance between the cutting disc and the guide wheel in the recited ranges since applicant has not disclosed that having the specific axial distance solves any stated problem or is for any particular purpose and it appears that the tool would perform equally well with the axial spacing at substantially any such distance, particularly within the general conditions disclosed therein. Further, without knowing the scale of Gracin, it appears that to provide the recited range would require a modification of Gracin of reducing the subject axial spacing by simply changing the washer 40 to a thinner washer. In any case, it is respectfully submitted that one having ordinary skill in the art would readily appreciate and consider it obvious that replacing the washer 40 with a washer that results in an axial spacing within the recited range would provide substantially the same operation in substantially the same manner and would provide substantially the same results, and therefore would have been an obvious modification to one having ordinary skill in the art.
Regarding (d), it is respectfully submitted that the diameter of the head of fastener 42 is largely irrelevant so long as its large enough to provide the required support and small enough that it does not extend past the diameter of the guide wheel 38. Thus, providing a fastener with a head that has a diameter such that it extends outside of the shaft diameter but remains sufficiently less than the diameter of the guide wheel 38 so as to not cause interference issues would clearly be an acceptable configuration to one having ordinary skill in the art. Thus, given the subject matter as claimed, it is respectfully submitted that it would have been an obvious matter of design choice to modify the fastener configuration such that the diameter of the head portion thereof is larger than the shaft diameter since it appears that the tool would perform equally well with the fastener head diameter being larger or smaller than the shaft diameter of Gracin.

Claims Not Rejected Over Prior Art
Claims 5-7 and 11-13 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including a retaining formation, including one comprising a button, in combination with the boss having a hollow portion. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
September 26, 2022